                   Case 3:17-cv-06048-RBL Document 81 Filed 02/26/19 Page 1 of 3




 1                                                  THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9   HIDDEN HILLS MANAGEMENT, LLC,                    No. 3:17-cv-06048-RBL
     and 334TH PLACE 2001, LLC,
10                                                    NOTICE OF SUPPLEMENTAL
                            Plaintiffs,               AUTHORITY
11
              v.
12
     AMTAX HOLDINGS 114, LLC, and
13   AMTAX HOLDINGS 169, LLC,

14                          Defendants.

15
     AMTAX HOLDINGS 114, LLC, AMTAX
16   HOLDINGS 169, LLC, and PARKWAY
     APARTMENTS, LP
17
                            Counter-Plaintiffs,
18
              v.
19
     HIDDEN HILLS MANAGEMENT, LLC,
20   and 334TH PLACE 2001, LLC,
21                          Counter-Defendants.
22            Pursuant to Local Civil Rule 7(n), Plaintiff 334th Place 2001, LLC (“334th Place”)

23   hereby provides the following notice of supplemental authority relevant to its pending motion for

24   summary judgment (Dkt. # 52), noted on the motion calendar for January 25, 2019. On February

25   19, 2019, Judge Martinez of the United States District Court for the Western District of

26   Washington issued an order on pending motions for summary judgment in the case captioned

     PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY - 1
     Cause No. 3:17-cv-06048-RBL
                                                                                   STOEL RIVES LLP
                                                                                        ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
     100464386.1 0009368-00002                                                   Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 81 Filed 02/26/19 Page 2 of 3




 1   Senior Housing Assistance Group v. AMTAX Holdings 260, LLC, et al., No. C17-1115RSM.

 2   The order, a copy of which is attached hereto as Exhibit A, is relevant to the following two issues

 3   in 334th Place’s motion for summary judgment: (1) whether 334th Place’s option is subject to

 4   the consent of the limited partner (pp. 7, 11-13) and (2) whether AMTAX Holding 169, LLC has

 5   established sufficient proof of damages on its counterclaims (pp. 16-19).

 6
              DATED: February 26, 2019                STOEL RIVES LLP
 7

 8                                                     /s/ Rita V. Latsinova
                                                       David R. Goodnight, WSBA No. 20286
 9                                                     Rita V. Latsinova, WSBA No. 24447
                                                       J. Scott Pritchard, WSBA No. 50761
10                                                     600 University Street, Suite 3600
                                                       Seattle, WA 98101
11                                                     Phone: (206) 624-0900
                                                       Facsimile: (206) 386-7500
12                                                     Email: david.goodnight@stoel.com
                                                       Email: rita.latsinova@stoel.com
13                                                     Email: scott.pritchard@stoel.com

14                                                     Attorneys for Plaintiff Hidden Hills
                                                       Management LLC and 334th Place 2001, LLC
15

16
17

18

19

20

21

22

23

24

25

26

     PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY - 2
     Cause No. 3:17-cv-06048-RBL
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     100464386.1 0009368-00002                                                    Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 81 Filed 02/26/19 Page 3 of 3




 1                                         CERTIFICATE OF SERVICE

 2            I hereby certify that on the 26th day of February, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to the following participants:

 5       •    Craig H Bessenger
              cbessenger@bsfllp.com
 6
         •    David J. Burman
 7            dburman@perkinscoie.com,swyatt@perkinscoie.com,docketsea@perkinscoie.com
         •    Christopher G Caldwell
 8
              ccaldwell@bsfllp.com,rmyers@bsfllp.com,BSF_LAD_Records@BSFLLP.com
 9       •    David R Goodnight
              DRGOODNIGHT@STOEL.COM,SEA_PS@stoel.com,docketclerk@stoel.com,jamie.do
10            mbek@stoel.com
11       •    Arwen Johnson
              ajohnson@bsfllp.com
12
         •    Margarita V Latsinova
13            rita.latsinova@stoel.com,sea_ps@stoel.com,docketclerk@stoel.com,debbie.dern@stoel.c
              om
14
         •    Steven Douglas Merriman
15            smerriman@perkinscoie.com,docketsea@perkinscoie.com,JTanzy@perkinscoie.com
16       •    Eric S Pettit
              epettit@bsfllp.com,smejia@bsfllp.com
17       •    J. Scott Pritchard
18            scott.pritchard@stoel.com,sea_ps@stoel.com,docketclerk@stoel.com,eileen.mccarty@st
              oel.com
19       •    Grayce S Zelphin
20            gzelphin@bsfllp.com

21
              Dated February 26, 2019.
22

23                                                          s/ Cindy Castro
                                                            Cindy Castro, Legal Practice Assistant
24                                                          Stoel Rives LLP

25

26

     PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY - 3
     Cause No. 3:17-cv-06048-RBL
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     100464386.1 0009368-00002                                                      Telephone 206.624.0900
